This was an action against the sureties on a supersedeas bond given to stay execution pending appeal from the judgment of the trial court to the Supreme Court of the state. It differs only from case No. 8571, ante, p. 38, 172 P. 1073, just handed down, in that the judgment recovered against the Merchants' 
Planters' Insurance Company was recovered by Laura Crane and J.H. Harrison. The judgment was for the same amount and rendered in the same court and on the same day as in case No. 8571, and the supersedeas bond was in the same amount, and was executed by the same principal and sureties. The judgment on appeal was affirmed on the second day of April, 1912. Both the parties plaintiff in the trial court, Laura Crane and J.H. Harrison, having died, this action was prosecuted by their respective administrators.
The petition in this action alleged the same facts as ground for recovery and the answer sets up the same ground for defense as in *Page 40 
case No. 8571. Upon authority of that case the judgment appealed from in this case should be affirmed.
By the Court: It is so ordered.